 



Exhibit 10.47
LSI LOGIC CORPORATION
2003 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     LSI Logic Corporation (the “Company”) hereby grants to the person (the
“Employee”) listed on the Notice of Grant of Stock Options (the “Notice of
Grant”) to which this agreement is attached and which are collectively referred
to as the “Agreement”, a nonqualified stock option under the Company’s 2003
Equity Incentive Plan (the “Plan”), to purchase shares of common stock of the
Company (“Shares”) effective as of the date (the “Grant Date”) indicated on the
Notice of Grant. In general, the latest date this option shall expire is the
expiration date indicated on the Notice of Grant (the “Expiration Date”).
However, as provided in this Agreement, this option may expire earlier than the
Expiration Date. Subject to the provisions of the Notice of Grant, this
Agreement and of the Plan, the principal features of this option are as follows:
IMPORTANT:
     Your signature to the Notice of Grant indicates your agreement and
understanding that this grant is subject to all of the terms and conditions
contained in the Notice of Grant, this Agreement and the Plan. For example,
important additional information on vesting and forfeiture of the Shares covered
by this grant is contained in the Notice of Grant. PLEASE BE SURE TO READ ALL OF
THE NOTICE OF GRANT, WHICH CONTAINS CERTAIN SPECIFIC TERMS AND CONDITIONS OF
THIS OPTION.
TERMS AND CONDITIONS OF THE NONQUALIFIED STOCK OPTION
            1.      Grant of Option. The Company hereby grants to the Employee
under the Plan, as a separate incentive in connection with his or her employment
and not in lieu of any salary or other compensation for his or her services, a
nonqualified stock option to purchase, on the terms and conditions set forth in
this Agreement and the Plan, all or any part of an aggregate of the number of
Shares listed in the Notice of Grant.
            2.      Exercise Price. The purchase price per Share for this option
(the “Exercise Price”) shall be the option price listed in the Notice of Grant.
            3.      Vesting Schedule. Except as otherwise provided in this
Agreement, the right to exercise this option is scheduled to vest in the amounts
and on the dates shown on the Notice of Grant.
            4.      Termination of Service.

  (a)   Exercise Upon Termination of Employment. If the Employee ceases to be
employed by the Company for any reason, except as provided for below, the right
to exercise the Option shall terminate 90 days after such cessation (but not
after the Expiration Date of the Option).     (b)   Exercise Upon Death or
Disability. In the event the Employee dies or becomes totally disabled prior to
the expiration date while an employee of the Company, that portion of the Option
that had become vested and exercisable as of the date of death or disability
shall become exercisable

Page 1 of 8



--------------------------------------------------------------------------------



 



      within 12 months of the date of death or disability (but not after the
Expiration Date of the Option).     (c)   Discharge for Misconduct. If the
Employee is discharged for Misconduct (as defined below) prior to the Expiration
Date of the Options, the right to exercise this Option shall terminate
immediately upon cessation of employment. “Misconduct” includes, but is not
limited to, (i) willful breach or neglect of duty; (ii) failure or refusal to
work or to comply with the Company’s rules, policies, and practices;
(iii) dishonesty; (iv) insubordination; (v) being under the influence of drugs
(except to the extent medically prescribed) or alcohol while on duty or on
Company premises; (vi) conduct endangering, or likely to endanger the health or
safety of another employee, any other person or the property of the Company; or
(vii) conviction of, or plea of nolo contendre to, a felony.

            5.      Persons Eligible to Exercise Option. Except as provided in
this Agreement above or as otherwise determined by the Committee in its
discretion, this option shall be exercisable during the Employee’s lifetime only
by the Employee.
            6.      Option is Not Transferable. Except as otherwise expressly
provided herein, this option and the rights and privileges conferred hereby may
not be transferred, pledged, assigned or otherwise hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
pledge, assign, hypothecate or otherwise dispose of this option, or of any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this option and the rights and privileges
conferred hereby immediately shall become null and void.
            7.      Exercise of Option. This option may be exercised by the
person then entitled to do so as to any Shares which may then be purchased
(a) by giving notice of exercise by way of such form, time, place and/or manner
as the Company may designate, (b) providing full payment of the Exercise Price
(and the amount of any income tax the Company determines is required to be
withheld by reason of the exercise of this option or as is otherwise required
under paragraph 10 below), and (c) giving satisfactory assurances in the form or
manner requested by the Company that the Shares to be purchased upon the
exercise of this option are being purchased for investment and not with a view
to the distribution thereof. If the option is to be exercised through a stock
broker-assisted transaction, the option must be exercised while the applicable
stock market is open for trading and before the option otherwise expires.
            8.      Conditions to Exercise. Except as provided in paragraph 7
above, or as otherwise required as a matter of law, and as so specified by the
Company at any time, the Exercise Price for this option may be paid through such
procedures as the Company may announce from time to time. As of the date of
grant of this option, the purchase price for the exercise of this option may be
paid through the procedures indicated on the stock administration website on the
LSI Logic intranet. Notwithstanding the foregoing, the Company may, in its
discretion, require the Employee to exercise this option using a special sale
and remittance procedure (a “Cashless Exercise”) pursuant to which the Employee
provides irrevocable instructions to a brokerage firm to effect the immediate
sale of all or part of the option Shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the Exercise Price and any required
withholding taxes.

Page 2 of 8



--------------------------------------------------------------------------------



 



            9.      Tax Withholding and Payment Obligations. The Company shall
assess its requirements regarding tax, social insurance and any other payroll
tax withholding and reporting in connection with this option, including the
grant, vesting or exercise of this option or sale of Shares acquired pursuant to
the exercise of this option (“tax-related items”). These requirements may change
from time to time as laws or interpretations change. Regardless of the Company’s
actions in this regard, the Employee hereby acknowledges and agrees that the
ultimate liability for any and all tax-related items is and remains his or her
responsibility and liability and that the Company (a) makes no representations
or undertaking regarding treatment of any tax-related items in connection with
any aspect of this option grant, including the grant, vesting or exercise of
this option and the subsequent sale of Shares acquired pursuant to the exercise
of this option; and (b) does not commit to structure the terms of the grant or
any aspect of this option to reduce or eliminate the Employee’s liability
regarding tax-related items. In the event the Company determines that it and/or
an Affiliate must withhold or collect any tax-related items as a result of the
Employee’s participation in the Plan, the Employee agrees as a condition of the
grant of this option to make arrangements satisfactory to the Company to enable
it to satisfy all withholding and/or collection requirements. The Employee
authorizes the Company and/or an Affiliate to withhold all applicable
withholding taxes from the Employee’s wages or other cash compensation due to
the Employee. Furthermore, the Employee agrees to pay the Company and/or an
Affiliate any amount of taxes the Company and/or an Affiliate may be required to
withhold or collect as a result of the Employee’s participation in the Plan that
cannot be satisfied by deduction from the Employee’s wages or other cash
compensation paid to the Employee by the Company and/or an Affiliate. The
Employee acknowledges that he or she may not exercise this option unless the tax
withholding and/or collection obligations of the Company and/or any Affiliate
are satisfied.
            10.    Suspension of Exercisability. If at any time the Company
shall determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition of the purchase of Shares
hereunder, this option may not be exercised, in whole or in part, unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.
The Company shall make reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
            11.    Change in Control. In the event of a Change in Control (as
defined below), this option shall be subject to the definitive agreement
governing such Change in Control. Such agreement, without the Employee’s consent
and notwithstanding any provision to the contrary in this Agreement or the Plan,
may provide for one or more of the following: (a) the assumption of this option
by the surviving corporation or its parent; (b) the substitution by the
surviving corporation or its parent of options with substantially the same terms
as this option; (c) the substitution by the surviving corporation or its parent
of other awards having a value at least equal to the value as this option;
(d) the conversion of this option into an option to purchase the consideration
received by the stockholders of the Company in the Change in Control; (e) the
termination of this option after the Company shall have provided the Employee
with the ability to exercise this option, to the extent, for a period of fifteen
(15) days or less before the consummation of the Change in Control; or (f) the
cancellation of this option after payment to the Employee of an amount in cash
or cash equivalents equal to (A) the fair market value of the Shares subject to
this option at the time of the Change in Control minus (B) the Exercise Price of
the Shares subject to this option at the time of the Change in Control. The
Committee may, in its sole discretion, accelerate the exercisability and vesting
of this option in connection with any of the foregoing alternatives. “Change in
Control” will mean the occurrence of any of the following events:

Page 3 of 8



--------------------------------------------------------------------------------



 



(i) The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
(ii) The approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets;
(iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities; or
(iv) A change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” will
mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transactions described in subsections
(i), (ii), or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
            12.    No Rights of Stockholder. Neither the Employee (nor any
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the Shares issuable pursuant to the exercise of
this option, unless and until certificates representing such Shares (which may
be in book entry form) have been issued, recorded on the records of the Company
or its transfer agents or registrars, and delivered to the Employee (or
transferee).
            13.    No Effect on Employment or Future Awards. The Employee’s
employment with the Company and its Affiliates is on an at-will basis only,
subject to the provisions of applicable law and the terms of the Employment
Agreement. Accordingly, subject to any separate, written, express employment
contract with the Employee, nothing in this Agreement or the Plan shall confer
upon the Employee any right to continue to be employed by the Company or any
Affiliate or shall interfere with or restrict in any way the rights of the
Company or the Affiliate, which are hereby expressly reserved, to terminate the
employment of the Employee at any time for any reason whatsoever, with or
without good cause. Such reservation of rights can be modified only in an
express written contract executed by a duly authorized officer of the Company or
the Affiliate employing the Employee. For purposes of this Agreement, the
transfer of employment of the Employee between the Company and any one of its
Affiliates (or between Affiliates) shall not be deemed a termination. In
addition, a leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Affiliate employing the Employee, as the case may be, shall not be deemed
a termination for the purposes of this Agreement. The Employee’s grant of the
option pursuant to this

Page 4 of 8



--------------------------------------------------------------------------------



 



Agreement does not confer upon the Employee the right to be selected to receive
any future Award under the Plan.
            14.    Legal and Tax Consultation. The Employee acknowledges that
the Corporation has advised the Employee to consult his or her independent tax
advisor with respect to legal and tax consequences of the Option, and the
Employee has consulted with any legal or tax advisors that the Employee deems
necessary and is not relying on the Company for any legal or tax advice.
            15.    Address for Notices. Any notice to be given to the Company
under the terms of this Agreement shall be addressed to the Company, in care of
its Stock Administration Department, at LSI Logic Corporation, 1621 Barber Lane,
Milpitas, California 95035, or at such other address as the Company may
hereafter designate in writing.
            16.    Other Benefits. Nothing contained in this Agreement shall
affect the Employee’s right to participate in and receive benefits under and in
accordance with the then current provisions of any insurance or other employee
welfare plan or program of the Company or any Affiliate.
            17.    Maximum Term of Option. Notwithstanding any other provision
of this Agreement, this option is not exercisable after the Expiration Date.
            18.    Binding Agreement. Subject to the limitation on the
transferability of this option contained herein, this Agreement shall be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.
            19.    Plan Governs. This Agreement is subject to all of the terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan. This
option is not an incentive stock option as defined in Section 422 of the
Internal Revenue Code. The Company may, in its discretion, issue newly issued
shares or treasury shares pursuant to this option.
            20.    Committee Authority. The Committee shall have all discretion,
power, and authority to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Employee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
            21.    Captions. The captions provided herein are for convenience
only and are not to serve as a basis for the interpretation or construction of
this Agreement.
            22.    Agreement Severable. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.
            23.    Modifications to the Agreement. This Agreement constitutes
the entire understanding of the parties on the subjects covered. The Employee
expressly warrants that he or she is

Page 5 of 8



--------------------------------------------------------------------------------



 



not executing this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. Except as otherwise provided
herein, modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company.
            24.    Governing Law. This Option Agreement is governed by the laws
of the state of California, United States, without any reference to its
conflicts of law provisions.
            25.    Amendment, Suspension, Termination. By accepting this option,
the Employee expressly warrants that he or she has received an option to
purchase stock under the Plan, and has received, read and understood the
prospectus for the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended or terminated by the Company at any
time.
            26.    Acknowledgment and Waiver. By participating in the Plan, and
accepting the grant of the option, the Employee agrees and acknowledges that:

  (a)   the Employee’s participation in the Plan is voluntary;     (b)   the
value of the option granted pursuant to this Agreement is an extraordinary item
of compensation, which is outside the scope of the Employee’s employment
arrangement and the option granted pursuant to this Agreement is not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any termination, severance, resignation, redundancy, end
of service payments, bonuses, long-service awards, pension or retirement
benefits, or similar payments, except as may be specifically provided for by the
applicable plan or agreement;     (c)   the future value of the Shares subject
to the option granted pursuant to this Agreement is unknown and cannot be
predicted with certainty, and the Company makes no express or implied promise
about the financial gain or loss to be achieved through participation in the
Plan;     (d)   the option has been granted to the Employee in the Employee’s
status as an employee of the Company and can in no event be understood or
interpreted to mean that an entity other than the Employee’s employer has an
employment relationship with the Employee;     (e)   no claim or entitlement to
compensation or damages arises from the expiration of the term of the option
granted pursuant to this Agreement, or diminution in value of the option, or
Shares purchased under the Plan, and if the Employee did acquire any such
rights, the Employee is deemed to have irrevocably released the Company from any
such claim or entitlement that may arise by accepting the option, to the extent
permitted by applicable law; and     (f)   the Company does not commit to and
has no obligation to structure the terms of or any aspect of the option granted
pursuant to this Agreement

Page 6 of 8



--------------------------------------------------------------------------------



 



      in order to reduce or eliminate the Employee’s liability for income taxes,
social insurance taxes or other applicable taxes.

            27.    Data Privacy. As a condition of participating in the Plan, if
the Employee resides outside the United States, he or she:

  (a)   consents to the collection, use, processing, and transfer, in electronic
or other form, of personal data described in this Section 26 by and among the
Company for the exclusive purpose of implementing, administering or managing his
or her participation in the Plan;     (b)   understands that the Company may
hold certain personal information about the Employee, including but not limited
to name, home address and telephone number, date of birth, social security
number or other identification number, salary, nationality, job title, any
shares or directorships held in the Company, details of all options or any other
entitlement to shares awarded, canceled, purchased, or outstanding in the
Employee’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”);     (c)   understands that Data may be transferred to any
third parties assisting the Company in the administration of the Plan;     (d)  
understands that the recipients of Data may be located within or outside the
Employee’s country of residence, or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than the Employee’s country
of residence;     (e)   authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering or managing the Employee’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and/or any subsequent holding of Shares on the
Employee’s behalf to a broker or other third party with whom the Employee may
elect to deposit any Shares acquired pursuant to the Plan;     (f)   understands
that Data will be held only as long as necessary to implement, administer or
manage the Employee’s participation in the Plan;     (g)   understands that the
Employee may, at any time, review the Data, require any necessary amendments to
Data or withdraw the consents herein in writing by contacting the Company; and  
  (h)   understands that withdrawing the Employee’s consent may affect the
Employee’s ability to participate in the Plan.

Page 7 of 8



--------------------------------------------------------------------------------



 



            28.    Translation. If this Option Agreement or any other document
related to the Plan is translated into a language other than English, and if the
translated version is different from the English language version, the English
language version will take precedence.

Page 8 of 8